Citation Nr: 1819272	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  12-11 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to December 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014 and May 2017 this matter was remanded for additional development.


FINDING OF FACT

A hearing loss disability was not manifested in service, sensorineural hearing loss (SNHL) was not manifested within one year following the Veteran's separation from service; and the preponderance of the evidence is against a finding that his current bilateral hearing loss disability is etiologically related to his service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C. 
§§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letters in December 2009 and March 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In accordance with the Board's May 2017 remand directives, a VA medical opinion was obtained that discussed the theory of delayed or latent onset, and addressed the Veteran's statements as well as lay statements provided.  The Board finds that the RO has complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Veteran's service treatment records (STRs) are associated with his record, and VA has obtained all pertinent private and VA treatment records he identified.  He was afforded a VA examinations in May 2010, and VA medical opinions in March 2015 and July 2017.  He has not alleged prejudice from a notice or a duty to assist deficiency.

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection for a claimed disability, there must be evidence of: (i) a present claimed disability; (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases (to include SNHL as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time following separation from service (one year for organic diseases of the nervous system).  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.  For chronic diseases listed in 38 C.F.R. § 3.309(a), nexus to service may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d); See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

For VA compensation purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385.

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159 (a)(2).  Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

The Veteran's military occupational specialty (MOS) ion service was a radio operator.  

On December 1965 service enlistment examination, audiometry revealed that puretone thresholds, in decibels, were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
10 (20)
15 (25)
5 (10)
LEFT
5 (20)
5 (15)
20 (30)
20 (30)
5 (10)

On November 1967 service separation examination, audiometry revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0  
0 
0 
N/A
0 
LEFT
0 
0 
0 
N/A
0 

[The figures in parentheses in the above charts represent ISO (ANSI) units, and are provided for data comparison purposes as it is unclear whether the audiometry testing was done using current American Standards Association (ASA) measurements or ISO (ANSI) measurements.]

A January 2001 audiology consultation record notes that the Veteran had used hearing aids since 1999.  The provider noted that the Veteran's noise exposure to noise in service included exposure to aircraft noise, and the his postservice exposure to noise included 35 years of construction noise.  

On April 2009 audiology consultation the Veteran complained of increased difficulty hearing.  It was noted that his hearing loss was consistent with aging and noise induced cochlear pathology.

A May 2010 VA examination noted a history of military noise trauma and 35 years of postservice exposure to construction noise.  Audiometry revealed that puretone thresholds were:







HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
65
65
70
LEFT
50
50
65
65
80

The examiner opined that the Veteran's hearing loss was not due to or the result of exposure to noise in service, and that whether it was due to postservice exposure to occupational and recreational noise could not be determined.  

A December 2013 audiology progress note indicates the Veteran reported that he was exposed to aircraft noise during service and construction noise as a civilian.

On a March 2015 VA advisory medical opinion the consulting audiologist opined that it was less likely than not that the Veteran's bilateral hearing loss was caused by service.  The  provider noted that the Veteran's hearing was within normal limits at entrance and separation without significant auditory threshold shift.  The examiner further stated that there was no evidence of cochlear injury during service and stated that the cause of the Veteran's hearing loss was far more likely his postservice occupational and recreational exposure to noise.  The consulting provider noted that the Veteran's hearing loss was "flat" in audiometric configuration and not consistent with cochlear damage secondary to a noise exposure etiology.

In a July 2017 VA clarifying medical opinion based on review of the record the consulting audiologist opined that it was less likely as not that the Veteran's hearing loss was the result of military noise exposure.  The  provider noted that the lay statements in the record (including by the Veteran's) are speculative, noted the Veteran's extensive exposure to occupational noise postservice, and cited to an Institute of Medicine (2005) study that concluded that there was insufficient evidence from a longitudinal studies in humans to determine whether permanent noise-induced hearing loss can develop much later.  

It is not in dispute that the Veteran has a bilateral hearing loss disability (as defined); such disability is shown by official VA audiometry.  The Board also notes that based on the Veteran's accounts it may reasonably be conceded that he was exposed to some level of acoustic trauma in service.  What remains necessary to substantiate his claim of service connection for bilateral hearing loss is competent evidence that the hearing loss is etiologically related to his service/noise trauma therein.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran did not report, or seek treatment for, hearing loss during service or postservice prior to 1999, and his hearing was normal on service separation examination.  Consequently, service connection for a hearing loss disability on the basis that such disability became manifest in service and has persisted since or on a presumptive basis (for SNHL as a chronic disease under 38 U.S.C. § 1112) is not warranted.  While he has attempted to substantiate a continuity of symptomatology theory of entitlement (by his own accounts and lay statements submitted) (see 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d. 1331, 1338-40 (Fed. Cir. 2013)), continuity of a hearing loss disability postservice is not shown.  Under 38 C.F.R. § 3.385, hearing loss disability is established by findings on specified audiometric testing, and by his own accounts the Veteran was first found to have a hearing loss disability some three decades after service.  Therefore, service connection for the SNHL under a continuity of symptomatology theory of entitlement is not warranted.  

What remains for consideration is whether competent evidence establishes that the Veteran's hearing loss disability, first diagnosed decades after service was incurred in service, to include by virtue of exposure to noise trauma therein.  That is a medical question which requires medical training/expertise.  The medical opinions in the record that address that question are all against the Veteran's claim.  The Board finds most probative of these opinions (summarized above) the July 2017 clarifying opinion by a VA audiologist who opined that the Veteran's hearing loss disability is unrelated to his service/noise trauma therein.  The provider is a medical professional competent to offer the opinion; expressed familiarity with the record; included rationale that cites to accurate factual data (including the absence of related complaints or findings during service and for a long period of time thereafter) and identifies other nonservice-related etiological factors for the hearing loss considered more likely; and cited to medical literature that supports the conclusions reached.  The opinion is probative value in this matter, and in the absence of competent evidence to the contrary is persuasive.  

The Board acknowledges the Veteran's assertions that his current bilateral hearing loss is related to his service/exposure to noise therein.  However, as noted above, the etiology of a hearing loss disability, and as pertinent here whether a current hearing loss disability may be related to remote service/exposure to noise trauma therein, is a medical question outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  The Veteran is a layperson, and does not profess to have medical expertise; his opinion is not probative evidence in this matter.  

The preponderance of the evidence is against the Veteran's claim, accordingly, the appeal in this matter must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


